Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks filed 4/12/2021, with respect to the objections to the specification and claims havee been fully considered and are persuasive.  Therefore, the objections have been withdrawn.  
With respect to the rejections under 112a and 112b have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.
With respect to the rejections under 102 and 103 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Futera in view of Wunderwald.
Claim Objections
Claim 30 is objected to in that it recites “a material significantly softer than the material of the hub”.  The term "significantly" is a relative term which could render the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art may not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futera DE 1628233.
Regarding claim 24, Futura discloses a turbocharger, comprising: 
a bearing housing (4) forming an interior chamber (Fig. 1) within the bearing housing; 
a rotor (6) radially restrained within the bearing housing along an 5axis of rotor rotation (Fig. 1), the rotor including a rotational pressure-changing wheel (1) outside the bearing housing, the pressure-changing wheel forming a hub and a plurality of blades (Fig. 1), the plurality of blades being positioned to exchange the pressure of gas passing through the blades and rotor kinetic rotational energy (Fig. 1), the hub including a blade surface that carries and supports the blades (Fig. 1), and the 10hub further including a back-disk on an axially opposite side of the hub from the blade surface (Fig. 1), wherein the bearing housing forms a chamber wall (4) between the back-disk chamber and the interior chamber (Fig. 1); and 
a back-disk seal member (Fig. 1), the back-disk seal member extending from the chamber wall toward the back-disk 15between the back-disk and the chamber wall (Fig. 1), the back-disk seal member extending circumferentially around the back-disk chamber (Fig. 1); 
wherein the chamber wall is axially supported around its radial periphery (at union between 4 and 5), and wherein the back-disk seal member extends from the chamber wall within the radial periphery in which the chamber wall is axially supported (Fig. 1); 20and 
wherein the chamber wall (4) radially supports a first radial-support bearing (10, left side bearing) at a first axial location, and a second radial-support bearing (10, right side bearing) at a second axial location.  

    PNG
    media_image1.png
    970
    919
    media_image1.png
    Greyscale

Regarding claim 25, Futura further discloses that the back-25disk seal member is affixed to and seated in a circumferential groove in the chamber wall (Fig. 1).  
Regarding claim 28, Futura further discloses that the back-disk seal member forms a plurality of separate sub-protrusions (teeth of the labyrinth seal), each separate 5sub-protrusion extending around the circumference of the rotor at a plurality of radial locations (Fig. 1).  
Regarding claim 29, Futura further discloses that the plurality of separate sub-protrusions includes at least three separate sub-protrusions extending around the circumference of the rotor at a plurality of 10radial locations (Fig. 1).  
Regarding claim 30, Futura further discloses that the back- disk seal member is composed of a material significantly softer than the material of the hub.  
Official notice is being made that labyrinth seals are of necessity made of a material softer than the material it is to come in contact with.  Thus the cheap seal may be replace rather than the more expensive component.  Thus here it would have been immediately recognizable to one of ordinary skill in the art that Futura’s back-disk seal member would also be made of a material softer than the material of the hub.
Regarding claim 31, see claim 28.
Regarding claim 32, see claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Futera DE 1628233 in view of Wunderwald US 6238179.
Regarding claim 1, Futera teaches a turbocharger, comprising: 
a bearing housing (4); 5
one or more bearing orifices (Fig. 1) opening into an interior chamber (Fig. 1) of the bearing housing, each bearing orifice of the one or more bearing orifices being centered along an axis of rotor rotation (Fig. 1), and each bearing orifice of the one or more bearing orifices containing one or more bearings (10) of a plurality of bearings; and 10
a rotor (6) extending through the bearing housing and radially restrained by the one or more bearings within the bearing orifices to allow rotation of the rotor along the axis of rotor rotation (Fig. 1), the rotor including a rotational pressure-changing wheel (1) outside the interior chamber of the bearing housing, the pressure-changing wheel forming a hub and a plurality of blades (Fig. 1), the plurality 15of blades being positioned to exchange the pressure of gas passing through the blades and rotor kinetic rotational energy (Fig. 1), and the hub forming a blade surface that carries and supports the blades (Fig. 1), and a back-disk (Fig. 1) on an axially opposite side of the hub from the blade surface (Fig. 1); 
wherein the bearing housing forms a chamber wall (4) facing the back-disk (Fig. 1), 20the chamber wall and back-disk defining a back-disk chamber (Fig. 1), the chamber wall separating the back-disk chamber from the interior chamber of the bearing housing (Fig. 1);HTT1043-01US 210412 DRsp.doc Page 3/174/12/2021Appl. No. 14/108,225Amendment, dated April 12, 2021In Response to the Office Action, dated November 17, 2020
wherein the chamber wall forms a first bearing orifice of the one or more bearing orifices (Fig. 1), the first bearing orifice extending between the back-disk chamber and the interior chamber of the bearing housing (Fig. 1); 5and 
wherein the back-disk chamber forms an annular passageway (being annular about the rotational axis) between the gas passing between the blades and the chamber wall (Fig. 1).

    PNG
    media_image1.png
    970
    919
    media_image1.png
    Greyscale

However it does not teach that 
the chamber wall forms an off-center vent orifice extending between the back-disk chamber and the interior chamber of the bearing housing to vent pressure differences across the first bearing orifice through a path unobstructed by the plurality of bearings, 
the off-center vent orifice not being impeded by moving parts, and 
the off-center vent orifice being 10offset from the axis of rotation and separate from the first bearing orifice.
Wunderwald teaches a centrifugal compressor comprising 
a chamber wall (15) forming an off-center vent orifice (32) extending between the back-disk chamber and an interior chamber of a bearing housing (2 and 15) to vent pressure differences across a first bearing orifice (21, col. 4 ln. 17-21) through a path unobstructed by the plurality of bearings (Fig. 1), 
the off-center vent orifice not being impeded by moving parts (Fig. 1), and 
the off-center vent orifice being 10offset from an axis of rotation and separate from the first bearing orifice (Fig. 1).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the chamber wall as taught by Futera by utilizing an off-center vent orifice as taught by Wunderwald, in order to vent cooling and working medium from the back disk chamber.  As a result the annular passageway (of the back disk chamber) is between the gas passing between the blades and the off-center vent orifice.
Regarding claim 2, the combination further teaches that the turbocharger operates over a range of operating pressures, and wherein the effective size of the off-center vent orifice limits a pressure change of the back-disk chamber through the off-center vent orifice with the turbocharger operating over the range of operating pressures. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 (II). Since all the structural limitations are taught by the combination it is more likely than not that the structure will perform the functions as claimed.
Regarding claim 3, Futura further teaches a back-disk seal member (Fig. 1), the back-disk seal member extending substantially between the back-disk and the chamber wall (Fig. 1), the back-disk seal 5member extending circumferentially around the back-disk chamber (Fig. 1); wherein the chamber wall (4) is axially supported around its radial periphery (being in contact with 5), and wherein the back-disk seal member extends from the chamber wall within the radial periphery in which the chamber wall is axially supported (Fig. 1).  
Regarding claim 4, Futura further teaches that the back-disk seal member forms a plurality of separate sub-protrusions (individual teeth of the labyrinth seal), each 
Regarding claim 5, Futura further teaches that 15the plurality of separate sub-protrusions includes at least three separate sub-protrusions extending around the circumference of the rotor at a plurality of radial locations (Fig. 1).  
Regarding claim 6, see claim 2 above.
Regarding claim 7, Futura further teaches that the back-disk seal member is affixed to and extends from the chamber wall toward the back-disk (Fig. 1), and wherein the chamber wall radially supports a first radial- support bearing (10, left side bearing) of the plurality of bearings at a first axial location in the first 5bearing orifice (Fig. 1), and a second radial-support bearing (10, right side bearing) of the plurality of bearings at a second axial location in the first bearing orifice.  
Regarding claim 8, Futura further teaches that the back-disk seal member forms a plurality of separate sub-protrusions (individual teeth of the labyrinth seal), each separate sub-protrusion extending around the circumference of the rotor and toward the 10back-disk at a plurality of radial locations (Fig. 1).  
Regarding claim 9, see claim 5 above.
Regarding claim 10, see claim 2 above.
Regarding claim 33, Wunderwald further teaches that the off-center vent orifice (32) is radially within the back-disk seal member (20).  
Regarding claim 34, see claim 30 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745